Exhibit 10.2


Time-Vested Restricted Stock Unit Agreement


As you know, on [GRANT DATE] SYNERGY RESOURCES CORPORATION, a Colorado
corporation (the “Company”), pursuant to its 2015 Equity Incentive Plan, as
amended from time to time (the “Plan”), granted to the holder listed below
(“Participant”), the restricted stock units set forth below (individually and
collectively referred to as the “Restricted Stock Units” or “RSUs”). The grant
is subject to and governed by the Plan generally, and all capitalized terms not
defined herein shall have the meanings given to such terms in the Plan.
Notice of Restricted Stock Unit Award
Participant
[INSERT NAME]
Grant Date
[INSERT DATE]
Number of Restricted Stock Units
[INSERT NUMBER OF UNITS]
Vesting Schedule
Except as set forth below, the Restricted Stock Units will vest in accordance
with the following schedule, provided Participant remains in the continuous
employment of the Company or its Subsidiaries from the Grant Date to the
applicable “Scheduled Vesting Date” set forth below:
The Administrator shall determine in its discretion whether and when
Participant’s continuous employment with the Company or its Subsidiaries has
ended (including as a result of any leave of absence).







--------------------------------------------------------------------------------




Special Vesting Events
Termination of Continuous Employment.
In the event of the termination of Participant’s continuous employment by the
Company without “cause” (as defined in the Plan), any unvested Restricted Stock
Units shall vest in full as of Participant’s date of termination.
In the event of the termination of Participant’s continuous employment due to
Participant’s death or disability (within the meaning of Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”)), any unvested Restricted
Stock Units will vest in full as of Participant’s date of termination.
Participant will also receive any accelerated vesting to which Participant may
be entitled under any employment or severance agreement Participant has with the
Company or its Subsidiaries.
Change in Control
In the event of a Change in Control while Participant is in the continuous
employment of the Company, any unvested Restricted Stock Units shall vest in
full immediately prior to such Change in Control.
Payment
The Company shall issue to Participant one share of Common Stock for each
Restricted Stock Unit that vests hereunder, with the delivery of such Common
Stock to occur as soon as reasonably practicable (and in no event more than 74
days) following the date on which vesting occurred (any such date on which
vesting occurs being an “Actual Vesting Date”).
Stockholder Rights
Participant has no stockholder rights with respect to the Restricted Stock
Units.
Other Terms and Conditions
Are set forth in the accompanying Restricted Stock Unit Grant Terms and
Conditions and the Plan.

By executing this letter below, Participant and the Company agree that the
Restricted Stock Units granted hereby are granted under and governed by the
terms and conditions of the Plan and this Time-Vested Restricted Stock Unit
Agreement (including this Notice of Restricted Stock Unit Award and the
accompanying Restricted Stock Unit Terms and Conditions) (together, the “Grant
Documents”). Participant hereby represents and acknowledges that he or she has
been provided the opportunity to review the Plan and the Grant Documents in
their entirety, and Participant hereby agrees to accept as binding, conclusive,
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and the Grant Documents.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Time-Vested Restricted Stock
Unit Agreement, effective as of the Grant Date.






SYNERGY RESOURCES CORPORATION    GRANTEE


_____________________________            _____________________________
Signature            Date






